Citation Nr: 1532386	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to August 17, 2009 and 50 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from June 1971 to October 1971.  This case appears to have come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, continued a 10 percent rating for the service-connected posttraumatic stress disorder (PTSD).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure the complete record is available to the Board.  Review of the Veteran's claims file reveals that when the paper file was converted to electronic format, portions of the record were not scanned or uploaded into the electronic system.  The current electronic claims file is substantially incomplete and does not contain a copy of the Board's August 2013 remand or many of the procedural documents that make up a proper appeal, to include the notice of disagreement (NOD), statement of the case (SOC), and substantive appeal (VA Form 9).  On remand, the AOJ should take whatever steps are necessary to ensure the Veteran's electronic claims file is complete before returning the case to the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Rebuild the Veteran's electronic claims file, including rescanning all of each of the following: rating decisions, Board decisions, claims, NODs, VA-9 Forms, VA-8 Forms, DD-214s, service records, SOCs, SSOCs, and documents showing VA compliance with its duties to notify and assist the Veteran.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan it.
2.  After the requested development has been completed, review the electronic file to ensure compliance with this remand.  

3.  Then, readjudicate the claim on appeal with consideration of the entire record.  If the benefit sought on appeal is not granted, issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




